UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A (Amendment No. 1) (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1518725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1717 South Boulder Ave. Suite 700 Tulsa, OK 74119 (Address of principal executive offices) (918) 280-8693 (Registrant’s telephone number, including area code) N/A Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s Common Stock, $0.001 par value per share, outstanding as of May 3, 2010 was 63,566,476. EXPLANATORY NOTE This Amendment No. 1 (“Amendment”) on Form 10-Q/A amends the Periodic Report of MacroSolve, Inc. (the “Company”) on Form 10-Q for the quarter ended March 31, 2010 as filed with the Securities and Exchange Commission on May 7, 2010 (the "Original Filing"). This Amendment is being filed primarily to updatePart I,Item 4 (Controls and Procedures). This Amendment is an amendment and restatement of the Original Report in its entirety in order to provide a complete presentation. Except as stated herein, this Amendment does not reflect events occurring after the date of the filing of the Original Report. Table of Contents Part I – Financial Information 1 Item 1. Financial Statements (unaudited) 1 Balance Sheets as ofMarch 31, 2010(Unaudited) and December 31, 2009 (Audited) 1 Statements of Operations for the three month periods endedMarch 31, 2010and 2009 (Unaudited) 2 Statements of Cash Flows for the threemonth periods endedMarch 31, 2010and 2009 (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4T. Controls and Procedures 15 Part II – Other Information 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 18 Exhibit Index Rule 13a-14(a) Certification executed by Clint Parr Rule 13a-14(a) Certification executed by Kendall Carpenter Section 1350 Certification PART I FINANCIAL INFORMATION MACROSOLVE, INC. BALANCE SHEETS (unaudited) 3/31/2010 (audited) 12/31/2009 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization (146,165 ) (151,683 ) Net property and equipment OTHER ASSETS: Note receivable Software development costs, net of accumulated amortization of $248,966 and $200,779 as of March 31, 2010 and December 31, 2009, respectively Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade and accrued liabilities Unearned income Total current liabilities LONG-TERM DEBT, less current maturities Oklahoma Technology Commercialization Center Arvest equipment loan Convertible secured debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock, $.01 par value; authorized 200,000,000 shares; issued and outstanding59,989,407 and49,611,110 shares, atMarch 31, 2010 and December 31, 2009respectively Additional paid-in capital Accumulated deficit (8,662,196 ) (8,216,182 ) Total stockholders’ (deficit) equity (935,358 ) (543,710 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. 1 MACROSOLVE, INC. STATEMENTS OF OPERATIONS (unaudited) For the Periods Ended March 31, 3/31/2010 3/31/2009 SALES: Solution services $ $ Hardware sales Software licensing Net sales COST OF SALES: Solution services Hardware sales Software licensing — 77 Total cost of sales Gross profit OPERATING EXPENSES: Solution services Depreciation and amortization Selling, general and administrative Total operating expenses Loss from operations (370,397 ) (374,942 ) OTHER INCOME (EXPENSE): Interest income 92 Interest expense (38,474 ) (5,254 ) Loss on sale of asset (17,944 ) — Stock based compensation (19,526 ) (22,655 ) Total other expense (75,591 ) (27,817 ) LOSS BEFORE INCOME TAXES (445,988 ) (402,759 ) INCOME TAXES — — NET LOSS $ ) $ ) LOSS ALLOCABLE TO COMMON STOCKHOLDERS: Net loss $ ) $ ) Loss allocable to common stockholders $ ) $ ) Basic and diluted loss per share $ ) $ ) The accompanying notes are an integral part of these statements. 2 MACROSOLVE, INC. STATEMENTS OF CASH FLOWS (unaudited) For the Periods Ended March 31, 3/31/2010 3/31/2009 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Stock based compensation Issuance of stock for services Changes in current assets and liabilities: Decrease (increase) in accounts receivable - trade (19,670 ) Decrease in prepaid expenses and other (Decrease) increase in accounts payable - trade and accrued liabilities (53,185 ) (Decrease) in unearned income (61,917 ) (53,708 ) Net cash (used in) provided by operating activities (397,629 ) (325,742 ) INVESTING ACTIVITIES: Purchase of equipment (1,816 ) (6,637 ) Sale of digiTicket assets — Disposal of equipment — Software development costs (100,630 ) (117,033 ) Net cash provided by(used in) investing activities (123,670 ) FINANCING ACTIVITIES: Proceeds from issuance of common stock and warrants — Proceeds from exercise of warrants and options — Deferred offering costs — (44,518 ) Issuance of stock for debenture interest — Proceeds from debenture financing — Repayments of notes payable (16,654 ) (48,080 ) Proceeds from shareholder loan — Repayments of shareholder loan — (75,000 ) Net cash provided by financing activities NET INCREASE IN CASH CASH, beginning of year CASH, end of year $ $ The accompanying notes are an integral part of these statements. 3 MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended March 31, 2010 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements and do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.The information furnished reflects all adjustments, consisting only of normal recurring items which are, in the opinion of management, necessary in order to make the financial statements not misleading.The financial statements as of December 31, 2009 have been audited by an independent registered public accounting firm. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s 10K for the calendar year ended December 31, 2009. 2. DESCRIPTION OF BUSINESS MacroSolve, Inc. is an Oklahoma corporation formed on January 17, 1997, under the laws of the State of Oklahoma and does business as Anyware Mobile Solutions, a division of MacroSolve. Anyware is a technology and services company that develops mobile solutions for businesses. MacroSolve, Inc. has been a fully reporting OTC Bulletin Board company since August 15, 2008. 3. NOTE RECEIVABLE Note receivable at March 31, 2010 and December 31, 2009 Consist of the following: March 31, 2010 Dec 31, 2009 Convertible promissory note with a customer negotiated as part of a strategic alliance. Under the Master Services Agreement, customer may borrow up to $150,000 to finance development work with interest accrued monthly at prime rate plus 5% (8.25% at September 30, 2009), due June 30, 2011. The note may be converted to common stock of the borrower prior to the due date at MacroSolve’s discretion. $ $ 4 MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended March 31, 2010 4. DEBENTURES AND NOTES PAYABLE Notes payable at March 31, 2010 and December 31, 2009 consist of the following: March 31, 2010 Dec 31, 2009 On July 20, 2009 the Company entered into a Securities Purchase Agreement with a syndicate of private investors to obtain up to $2.3 million financing through the issue of convertible secured debentures. Draws against the debentures occurred at closing and monthly thereafter, unless waived by Lead Investor, provided the Company meets monthly operational milestones agreed with Lead Investor. The debentures accrue interest at prime rate plus 5.0% (8.25% at March 31, 2010) to be paid quarterly in cash or in common stock at the Company’s option. The value per share of common stock issued for accrued interest is 85% of the volume weighted average closing price on the last five days of trading prior to the interest payment date, but not less than $0.10 per share. Accrued interest of $36,928 at March 31, 2010 will be settled by the issuance of 863,873 shares valued at $0.043. The Holder of the debenture can convert the principle and interest into the Company’s common stock at a conversion rate of $0.10 per share with thirty days notice. The Company also has the right to redeem the principal and accumulated interest of any outstanding debentures in cash or by issuance of Common Stock at a price of $0.10 per share, but no later than sixty months from the initial closing date. For each share that the debenture may convert into, the Holder will receive one warrant exercisable at the Holder’s option into one share of common stock. The Warrants expire on the earlier of five years from issuance or July 30, 2014. Until August 31, 2010, the Holders also have the right to acquire up to 50% of any securities issued or proposed to be issued other than in connection with the Debentures or Warrants. $ $ Advancing term loan with a financial institution of up to $125,000 with interest only payable monthly at prime rate plus 2.0% (5.25% at March 31, 2010), until January, 2009, with principal and interest due at prime rate plus 2.0% amortized ratably over 30 months, due August 31, 2011, and secured by substantially all assets of the company. $ $ Note from the State of Oklahoma Technology Business Finance Program (OTCC loan) represented by a $150,000 refundable award to be repaid at two times the amount of the award. The balance includes accrued interest (imputed at 14.27%), through September 2007. The repayment terms were modified in September, 2007 to require 24 equal monthly installments of $12,500, consisting of principal only, beginning May, 2008. The monthly payments were suspended in October 2008 with resumption anticipated upon significant equity raise. $ $ As of March 31, 2010, maturities of long-term debt are: $54,696 in 2010 and $249,877 in 2011 and $1,887,344 thereafter. 5 MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended March 31, 2010 5. EMPLOYEE STOCK PLANS A summary of activity under the Employee Stock Plans as of March 31, 2010 and changes during the period then ended is presented below: Stock Options Restricted Stock Options Weighted Average Exercise Price Shares Outstanding – December 31, 2009 $ Exercisable – December 31, 2009 $ — Granted — — Exercised or Vested — — (28,404 ) Forfeited or Expired (74,856 ) $ (97,320 ) Outstanding – March 31, 2010 $ Exercisable – March 31, 2010 $ — The weighted-average grant-date calculated value of options granted during the period ended March 31, 2010 is not applicable.Options outstanding at March 31, 2010 had an aggregate intrinsic value of $0 and a weighted-average remaining contractual term of 4.5 years. Options that were exercisable at March 31, 2010 had an aggregate intrinsic value of $-0- and a weighted-average remaining contractual term of 4.5 years. A summary of the status of the Company’s nonvested options as of and for the three months ended March 31, 2010 is presented below: Stock Options Nonvested Shares Options Weighted- Average Grant Date.Calculated Value Restricted Stock Nonvested - Beginning of Year 2010 $
